Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered October 27, 2005. The order granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
We affirm for reasons stated in the decision at Supreme Court. We note, however, that on the record before us the agreement at issue had not been terminated by either party pursuant to paragraph 5.1 of the agreement. Eresent—Hurlbutt, J.E, Gorski, Fahey, Eeradotto and Green, JJ.